Smith, J. (concurring):
I concur in the reversal of this judgment upon the ground that the defendant’s liability must rest upon negligence which lias not been proven. His contract to redeliver the goods was not absolute, but was to use reasonable diligence to safely redeliver. The evidence is not as complete as might be wished, though I think it sufficiently appears that Glum’s Express was a common carrier which was generally engaged and trusted fo'r the delivery of goods between Troy and Lansingburg. A delivery, therefore, to Clum’s Express should be deemed an act of reasonable diligence as a step in the redelivery to plaintiffs of their goods. It does not appear that this express was in any discredit or that there was any fact which would lead the defendant to distrust this agency. Recognizing that a failure to redeliver by bailee is prima facie evidence of negligence, I still think that upon all the evidence defendant has shown full execution of a bailee’s duty to exercise reasonable care to redeliver to the bailor.
Judgment reversed on the law and facts, and a new trial granted, with costs to appellant to abide event.